Citation Nr: 1646475	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a headache disorder, to include as secondary to service-connected facial scars, shell fragment wound.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel











INTRODUCTION

The Veteran had active duty service in the United States Army from April 1971 to July 1971.  He also had a period of active duty for training (ACDUTRA) in the United States Army National Guard of New Mexico from July 1973 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In decisions dated in September 2014 and January 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This case has been processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record shows that the November 2011 rating decision considered the theory of entitlement to service connection for a headache disorder as secondary to the Veteran's shell fragment wound on the right side of his face (now characterized as facial scars, shell fragment wound).  Although VA medical opinions related to the Veteran's claim were provided in April 2015 and March 2016, neither opinion addressed this theory of secondary service connection.  Consequently, the Board finds that a remand is necessary to obtain a medical opinion that addresses all of the relevant theories of entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).

In addition, another VA medical opinion is needed regarding direct service connection.  In response to the remand directives, the AOJ obtained a March 2016 VA examination and opinion.  The examiner diagnosed the Veteran with post-concussive headaches and provided a negative nexus opinion.  The examiner noted that the Veteran denied having headaches during service.  She also explained that the Veteran was seen in April 2004 by VA for headaches that began after he was hit on the head.  At that time, the Veteran complained of headaches and dizziness.  He was diagnosed with a concussion, and an MRI was consistent with bruising on the brain.  However, an April 16, 2004 VA treatment record noted that the Veteran's symptoms were consistent with resolving post-concussive syndrome and essentially absent at the time of the record.  According to the record, the Veteran experienced mild headaches that were described as similar to tension headaches.  An earlier December 1999 VA treatment record also indicated that the Veteran experienced a tension headache.  In addition, the examiner failed to address the Veteran's report that the force of the in-service explosion pushed his head back and left him feeling dazed.  See February 2011 Notice of Disagreement.  As such, the Board finds that a remand is necessary to obtain an adequate VA medical opinion that clarifies the current diagnosis and addresses the pertinent evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide or identify medical records that are outstanding and relevant to his service connection claim for a headache disorder.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the New Mexico VA Health Care System dated since March 2016.

2.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's headache disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology such as headaches.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must clarify the appropriate diagnosis for the Veteran's headache disorder.  In this regard, the examiner must address the April 16, 2004 VA treatment record's report that the Veteran's symptoms were consistent with resolving post-concussive syndrome and essentially absent at the time of the record.  According to this record, the Veteran experienced mild headaches that were described as similar to tension headaches.

The examiner should then provide an opinion as to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the headache disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the headache disorder was caused by the Veteran's service-connected shell fragment wound to the head.

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the headache disorder was permanently aggravated by the Veteran's service-connected shell fragment wound to the head.

In providing an opinion, the examiner must address the following:  (1) the report from the February 2011 notice of disagreement that the force of the 1973 explosion pushed the Veteran's head back and left him feeling dazed; (2) the Veteran's contention that he has experienced headaches since the 1973 explosion occurred; and (3) the December 1999 VA treatment record indicating that the Veteran experienced a tension headache.

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




